Citation Nr: 0710423	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as due to rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from May 1945 to December 
1947.

Service connection is now in effect for tinnitus and 
bilateral hearing loss.

This appeal to the Board of Veterans Appeals (the Board) is 
from a December 2002 rating action taken by the above 
Department of Veteran Affairs (VA) Regional Office (RO).

The veteran provided testimony at a hearing before a Veterans 
Law Judge at the VARO in October 2004.  A transcript is of 
record (Tr.)

In November 2006, a Board Deputy Vice Chair approved the 
veteran's representative's motion to advance the case on the 
docket pursuant to 38 U..S.C.A.§ 7107 and 38 CF.R. 
§ 20.900(c).

In the interim, the Board forwarded the case to an 
independent medical expert for a written opinion, of which 
the veteran was informed and received a copy.

In March 2007, the veteran was notified by the Board that the 
Veterans Law Judge before whom he had testified was no longer 
with the Board, and asked if he wanted to have another 
hearing; he responded in the negative.


FINDINGS OF FACT

1.  The veteran does not now have mitral valve prolapse.

2.  The competent and probative medical evidence is at least 
in approximate balance as to whether the veteran currently 
has cardiac disability, specifically mitral valve 
regurgitation with atrial fibrillation requiring a pacemaker 
and medications, that is reasonably due to scarlet fever 
leading to rheumatic fever of service origin.




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that a cardiovascular disorder, including mitral 
valve regurgitation with atrial fibrillation, was incurred as 
result of scarlet fever of active military service origin.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  In view of the grant 
herein as to the issue of entitlement to service connection 
sought by the veteran, there is no need for further 
discussion of notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Legal Criteria, Facts, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Secondary service connection is also available, under either 
38 C.F.R. § 3.310 or pursuant to the tenets of Allen v. 
Brown, 7 Vet. App. 439 (1995) which held that when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen at 448.  Certain additional modifications have been 
undertaken in that regard that are not pertinent herein.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran's service records are limited and, from his 
reported duty stations, it appears that records are not in 
the file from several locations after 1945.  He had no 
evidence of rheumatic or scarlet fever in childhood or prior 
to service.  

However, clinical information in the file reflects that he 
was hospitalized in December 1945 at the Great Lakes Naval 
Training Center medical facility with coryza, sore throat, 
severe rash, headache, nausea, malaise, and vomiting.  On 
examination, there was expectoration with the cough, and the 
rash was described as consistent with scarlet fever.  The 
pharynx was moderately inflamed, and there were enlarged 
lymph nodes in the submaxillary and post-cervical areas.  
Therapy included 11 days of penicillin.  The final diagnosis 
was scarlet fever.  

Clinical records from service until the mid-1990's refer to 
hearing loss and tinnitus but do not deal with cardiac 
problems or complaints.  The veteran has indicated that he 
had no cardiac problems that he knew of during that time.

In the mid-1990's, he was found to have cancer.  VA and 
private clinical records show that in 1994 he was noted to 
have a pacemaker and a history of hypertension. In August 
1995, the veteran was noted to have history of sick sinus 
syndrome-bradycardia, and had an electronic pacemaker.  He 
had been hospitalized for better control of his hypertension.  
Other notations were to the effect that he had atrial 
fibrillation.  In March 1997, he was noted to have had an 
episode of congestive heart failure and was having atrial 
fibrillations and worsening of the cardiac condition, 
notwithstanding the pacemaker.

The veteran filed his claim for service connection for a 
heart disorder in November 2002.  At that time, he stated 
that he had scarlet fever while on active duty in December 
1945 at the Great Lakes Naval Training Center.  The argument 
presented was, in essence, that this condition led to 
rheumatic fever and (initial) mitral valve prolapse to 
chronic mitral regurgitation, with the need of a pacemaker to 
aid the heart in maintaining a normal heartbeat.  Atrial 
fibrillation was also present but the pacemaker was not to 
control this abnormality.  The pacemaker could not prevent 
the atrial fibrillation.  The present pacemaker was said to 
be a dual-purpose device intended to both maintain a normal 
heartbeat and control atrial fibrillation which could not 
otherwise be controlled.

The veteran attached medical treatise materials to his 
initial claim.

VA clinical records form 1999-2002 were obtained from Puget 
Sound VA facility showing hypertension and cardiovascular 
studies confirming mitral regurgitation.  He was shown to be 
given Coumadin for his atrial fibrillation.  

Additional subsequent VA clinical records were also secured, 
and are in the claims file.

A lengthy statement and assessment of conditions relating the 
certain types of heart problems is of record.  Although there 
is no clear-cut attribution on that document, the veteran has 
described it as a statement from Dr. M and stated that it was 
from the VA's own files, albeit treatise materials (see Tr. 
at 16).  Written waiver of initial VARO consideration was 
provided.  The veteran has indicated that he did not know of 
any heart problems until he was seen for cancer in 1993 and 
was then found to have cardiac disability.

The Board forwarded the case for an independent medical 
expert (IME) response to the following:

Taking into account the veteran's post-service 
symptoms and complete medical record, did the 
Scarlet Fever in service cause the veteran's 
atrial fibrillation, mitral valve prolapse and 
regurgitation?



The October 2006 opinion of the independent medical expert is 
as follows:

The appellant (veteran) has applied for entitlement 
to service connection for cardiovascular disability 
related to his underlying history of atrial 
fibrillation, mitral valve prolapse and mitral 
valve regurgitation, stating these illnesses were 
secondary to scarlet fever, which apparently was 
contracted during this naval service while at Great 
Lakes Naval Training Center in December of 1945.

The appellant (veteran) is a 79-year old gentleman 
with a history of hypertension, prostatic 
adenocarcinoma (status post-radiation therapy) and 
organic heart disease manifested by the presence of 
chronic mitral valvular regurgitation and 
chronic/persistent atrial fibrillation, for which 
he is on Coumadin anticoagulation for 
thromboembolic prophylaxis.  The patient also has a 
history of tachycardia/bradycardia syndrome for 
which a dual chamber pacemaker has been implanted  
The claimant has asked for benefits for 
cardiovascular disability.

The appellant (veteran) has claimed to have 
contacted scarlet fever in 1945.  Unfortunately, 
there are no [sic] medical records available for 
review dating back to this time which delineates 
this medical illness.  However, in testimony 
provided before the Board of Veterans Appeals on 
10/26/2004, the appellant describes a period during 
which he was hospitalized for "a little over a 
month" receiving penicillin injection for 
treatment of "scarlet fever".

The appellant appears to have been treated for 
"scarlet fever" in 1945.  Scarlet fever can lead 
to the development of rheumatic heart disease.  
Scarlet fever is prevalent among indigent 
populations resulting from over-crowded 
environments and has also been described occurring 
in military camps for similar predisposing reasons.  
The infection, usually caused by group A 
streptococcus, can predispose to development of 
rheumatic heart disease, which is usually 
associated with inflammatory processes of the 
myocardium, pericardium, and valvular tissues.  
Currently utilized criteria for diagnosis of 
rheumatic fever were not available or used in 1944-
1945; however, concomitant associated 
manifestations often occurring with rheumatic fever 
(i.e., chorea, erythemanodosum, polyarthritis and 
subcutaneous nodules) were never described by the 
patient during his testimony which would have been 
very helpful in confirming the diagnosis and 
establishing the "nexus" for development of 
rheumatic-related valvular heart disease.  Despite 
the absence of this data [sic, see service medical 
records], however, the historical facts provided by 
the appellant appear to be very consistent with the 
treatment of scarlet fever.

Rheumatic heart disease is a potential etiology for 
development of valvular that disease, including 
mitral valvular regurgitation, but not mitral valve 
prolapse.  The patient also has a history of 
poorly-controlled hypertension (as reflected by 
persistently elevated blood pressure confirmed on 
physical examinations dating back to 1997) which 
can contribute to left ventricular (i.e., heart 
chamber) enlargement, mitral regurgitation and 
development of atrial arrhythmia, especially atrial 
fibrillation.

The discovery of cardiovascular disease was 
identified in 1994 with the incidental observation 
of atrial fibrillation.  This arrhythmia was 
apparently discovered by a radiologist managing the 
patient for prostate cancer.  The patient remains 
in atrial fibrillation despite initial-electrical 
cardioversion and has required permanent dual 
chamber pacing for presumed sick sinus syndrome.

An echocardiogram from 1/14/2003 confirms the 
presence of mild-moderate mitral valvular 
regurgitation.  The heart chamber size (left 
ventricle) appears to be at the "upper limit of 
normal" and overall pumping function of the heart 
(ejection fraction) appears to be at the "lower 
limits of normal."  Importantly, this 
echocardiogram demonstrates "normal valve 
structure."  There is no description of mitral 
valve prolapse.  Thus, the appellant's claim that 
rheumatic fever led to the development of mitral 
valve prolapse is neither likely nor confirmed by 
this echocardiographic report  However, it should 
be noted that mitral valvular regurgitation can be 
caused by rheumatic fever irrespective of the 
presence or absence of mitral valve prolapse.

Atrial fibrillation is commonly due to conditions 
leading to upper heart chamber (i.e., left atrial) 
enlargement.  The most common etiologies of atrial 
fibrillation include:  (a) hypertensive heart 
disease, (b) coronary heart disease, (c) myopthic 
diseases as a result of poor heart function, and 
(d) valvular heart disease.  Thus, similar to the 
"case" for mitral valvular regurgitation, this 
patient's atrial fibrillation can potentially be 
attributed to either valvular heart disease (i.e., 
mitral regurgitation) or hypertensive heart disease 
or a combination of both.

In summary, the appellant's claim that rheumatic 
fever was etiologic to the development of mitral 
valve regurgitation with subsequent development of 
atrial fibrillation cannot be disputed.  

However, other confounding disease entities, 
including hypertensive-related heart disease cannot 
be totally excluded as potentially contributory.

The Board has reviewed the evidence of record in the 
aggregate and finds that there would be no point in 
endeavoring to obtain additional information.  There is a 
sound basis for resolving the issue on the present 
documentation.  Service records unequivocally confirm that 
the veteran had scarlet fever in service.  It is unclear what 
immediate or initial ongoing residual impact this had on the 
veteran's health, as he had no apparent cardiac symptoms for 
a long time; in fact, not until he was discovered to have 
unrelated cancer in the mid-1990's did the heart problems 
become documented.  

However, the Board is persuaded by the documentation of 
record, and in particular, the IME opinion cited above (when 
reviewed in conjunction with the actual service medical 
records in the file) which concludes that there is a 
reasonable basis for finding that the veteran's valve 
regurgitation with subsequent development of atrial 
fibrillation is a result of the in-service disease process.  
This opinion is entirely consistent with the multiple 
treatise materials provided by the veteran and inserted in 
the file, and the opinion relates the potential causal 
relationship to this veteran in particular, as opposed to the 
generic treatise materials.  That established, since it is 
not mandated by pertinent regulations and guidelines that a 
given cause or causes be exclusive, whether there could have 
been any subsequent contribution decades later by collateral 
problems such as hypertension would be speculative and need 
not be addressed for the purposes of this appeal.  As for 
mitral valve prolapse, it is unclear whether he has or has 
not ever had it in the past, but since the veteran does not 
currently show mitral valve prolapse which is in any way 
contributory to his cardiac disability state, this also 
becomes a moot issue.  

In summary, the Board finds that a reasonable doubt is raised 
which must be resolved in the veteran's favor.  Service 
connection for cardiovascular disease, specifically mitral 
valve regurgitation with atrial fibrillation, due to 
rheumatic heart disease as a result of scarlet fever in 
service, is warranted.


ORDER

The appeal for service connection for cardiovascular disease, 
specifically mitral valve regurgitation with atrial 
fibrillation, due to rheumatic heart disease as a result of 
scarlet fever in service, is granted.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


